For Release July 24, 2008 Contacts: 5:00 p.m. EDT Media:CeeGee McCord 423-229-6974 / ceegeemccord@eastman.com Investors:Greg Riddle 212-835-1620 / griddle@eastman.com Eastman Announces Second-Quarter 2008 Financial Results KINGSPORT, Tenn., July 24, 2008 – Eastman Chemical Company (NYSE:EMN) today announced earnings from continuing operations of $1.48 per diluted share for second quarter 2008 versus $1.19 per diluted share for second quarter 2007. Excluding the items described in the following paragraph, second-quarter 2008 earnings from continuing operations were $1.53 per diluted share, while second-quarter 2007 earnings from continuing operations were $1.32 per diluted share.
